Cite as 2016 Ark. App. 26

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-15-365


AMBER KIMBLE SHIELDS                              Opinion Delivered   January 20, 2016
                    APPELLANT
                                                  APPEAL FROM THE RANDOLPH
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. DR-07-54]

MITCHELL KIMBLE                                   HONORABLE PHILIP SMITH,
                                  APPELLEE        JUDGE

                                                  SUPPLEMENTAL ADDENDUM
                                                  ORDERED



                         RAYMOND R. ABRAMSON, Judge

       Amber Kimble Shields appeals the Randolph County Circuit Court’s order awarding

Mitchell Kimble $15,539.94 in attorney’s fees and costs for Shields’s contemptuous conduct

and sentencing her to 120 days in jail if she failed to pay the sum within 180 days. We are

unable to reach the merits of the appeal at this time due to a deficiency in Shields’s addendum.

Because the addendum is not in compliance with Arkansas Supreme Court Rule 4-2(a)(8),

we order Shields to file a supplemental addendum.

       Rule 4-2(a)(8) requires the addendum to contain all documents in the record that “are

essential for the appellate court to confirm its jurisdiction, to understand the case, and to

decide the issues on appeal.” Specifically, the Rule requires “any order extending the time to

file the record on appeal” to be included in the addendum. Ark. Sup. Ct. R. 4-2(a)(8)(A)(i)

(2014). Because Shields has not included the circuit court’s order granting the extension of
                                  Cite as 2016 Ark. App. 26

time to lodge the record, we direct her to correct this deficiency by filing a supplemental

addendum within seven calendar days from the date of this opinion. Ark. Sup. Ct. R. 4-

2(b)(4); In re 4-2(b) of the Rules of the Supreme Court, 2011 Ark. 141 (per curiam). We strongly

encourage appellate counsel, prior to filing the supplemental addendum, to review our rules,

as well as the addendum, to ensure that no additional deficiencies are present.

       Supplemental addendum ordered.

       GLADWIN, C.J., and BROWN, J., agree.

       Amber Kimble (Shields), pro se appellant.

       Devon N. Holder, for appellee.




                                               2